Case: 18-60772    Document: 00515448280   Page: 1   Date Filed: 06/10/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                       United States Court of Appeals
                                                Fifth Circuit

                                                                FILED
                                                             June 10, 2020
                               No. 18-60772                  Lyle W. Cayce
                             Summary Calendar                     Clerk


OLIMPIA GARCIA MIRANDA, also known as Esmeralda Garcia Miranda,

                                         Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                         Respondent

Cons. w/No. 18-60774

LESLY EUGENIA BARRIOS-GARCIA,

                                         Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                         Respondent

Cons. w/No. 18-60775

JOSE CARLOS BARRIOS-GARCIA,

                                         Petitioner

v.
WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                         Respondent
      Case: 18-60772        Document: 00515448280          Page: 2    Date Filed: 06/10/2020


                                         No. 18-60772
                                       c/w No. 18-60774
                                       c/w No. 18-60775



                           Petitions for Review of Orders of the
                              Board of Immigration Appeals
                                  BIA No. A206 179 655
                                  BIA No. A202 004 099
                                  BIA No. A202 004 100


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Olimpia Garcia Miranda and her two minor children, Lesly Eugenia
Barrios-Garcia and Jose Carlos Barrios-Garcia, are natives and citizens of
Guatemala.1 They applied for, inter alia, protection under the Convention
Against Torture (CAT) based on Garcia Miranda’s fear of gang violence. The
argument for relief is that unreported threats received from unidentified
gangsters suffice to show entitlement to CAT relief in light of widespread
violence in Guatemala. The Immigration Judge (IJ) denied their requests for
relief, and the Board of Immigration Appeals (BIA) dismissed their appeal.
Garcia Miranda timely petitioned for review in this court.
       When presented with a petition for review, we examine the propriety of
the BIA’s decision and consider the IJ’s decision only insofar as the latter
influenced the former. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009).
Because the BIA agreed with the IJ’s conclusions, we review both decisions.
Id.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.

       1   The children’s claims are derivative of their mother’s claim.


                                                2
    Case: 18-60772     Document: 00515448280     Page: 3   Date Filed: 06/10/2020


                                  No. 18-60772
                                c/w No. 18-60774
                                c/w No. 18-60775


      To receive CAT relief, one must show “that it is more likely than not that
he or she would be tortured if removed to the proposed country of removal.” 8
C.F.R. § 208.16(c)(2); see Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002). For
these purposes, torture is defined as the intentional infliction of physical or
mental suffering with the acquiescence of a public official.            8 C.F.R.
§ 1208.18(a)(1); see Iruegas-Valdez v. Yates, 846 F.3d 806, 812 (5th Cir. 2017).
      The conclusion that an alien is ineligible for CAT relief is a factual
finding reviewed under the substantial evidence standard. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). To meet this standard, the petitioner must
show that the evidence is so compelling that a finding contrary to that of the
BIA is demanded, not just supported. Orellana-Monson v. Holder, 685 F.3d
511, 518 (5th Cir. 2012); see 8 U.S.C. § 1252(b)(4)(B). Garcia Miranda has not
shown that officials acquiesced in the threats of which she complains. See
Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014). Accordingly, she has not
shown that the evidence demands a conclusion contrary to that of the BIA on
the issue whether she should receive CAT relief. See Iruegas-Valdez, 846 F.3d
at 812; Orellana-Monson, 685 F.3d at 518. The petition for review is DENIED.




                                        3